68 N.Y.2d 850 (1986)
The People of the State of New York, Respondent,
v.
Jose Castro, Appellant.
Court of Appeals of the State of New York.
Argued September 5, 1986.
Decided October 14, 1986.
Nancy Feldman and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Ralph Fabrizio and Joyce P. Adolfsen of counsel), for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*851MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant argues on this appeal that the police acted unreasonably in conducting a pat-down search based on a tip supplied by an informant during a face-to-face encounter with police that defendant had a gun and said that he intended to "rip off a `queen'".
Resolution of this question turns primarily on an assessment of the credibility of the officer who testified before the suppression court. Thus, in view of the undisturbed finding that the police possessed reasonable suspicion to frisk defendant, his contention presents a mixed question of law and fact, which we will review only to the extent of determining whether there was evidence at the suppression hearing to support the hearing court's determination (People v Van Luven, 64 N.Y.2d 625; People v Vincente, 63 N.Y.2d 745). Because such record support exists, we conclude that the motion to suppress was properly denied.
Order affirmed in a memorandum.